                                                                                                 FILED
                                                                                        2018 Dec-31 PM 04:09
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                               MIDDLE DIVISION

JOHN THOMAS MILLER,                                        )
                                                           )
          Plaintiff,                                       )
                                                           )
v.                                                         ) Case No.: 4:17-00180-LCB-JEO
                                                           )
JEFFERSON S. DUNN, et al.,                                 )
                                                           )
          Defendants.                                      )

          DEFENDANTS’ UNOPPOSED MOTION TO EXTEND THE PAGE
                     LIMITATION FOR REPLY BRIEF

          Come now Defendants and file this Unopposed Motion for permission to

extend the length of Defendants’ Reply from ten pages as set forth in Appendix II

Summary Judgment Requirements (Doc. 29 p. 15) to twenty pages1 and as grounds

therefore state as follows:

          1.      Plaintiff’s Opposition (Doc. 78) to Defendants’ Motion for Summary

Judgment based on the Statute of Limitations (Doc. 74) is thirty-one pages in length

with sixteen statements of fact, three affidavits and other documents new to Defense

counsel. Plaintiff’s Opposition asserts an argument not alleged in the Complaint.

          2.      Attached to Plaintiff’s Opposition are affidavits from Plaintiff,

Plaintiff’s counsel and a representative of the Equal Justice Initiative (“EJI”). EJI



1
    Plaintiff counsel does not oppose the requested extension to twenty pages.

                                                      1
represented Plaintiff in related litigation and typed the Complaint in this case.

Plaintiff’s Opposition also includes a previously unseen EJI email. The attachments

to Plaintiff’s Opposition allege facts different from Plaintiff’s prior deposition

testimony.

      3.     Based on the above, Defendants respectfully request the Court to grant
this Unopposed Motion and allow Defendants to file a Reply not exceeding twenty
pages in order to be able to more fully respond to Plaintiff’s Opposition.

             Respectfully submitted on December 31, 2018.


                                       Robert F. Northcutt
                                       ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                       W. ALLEN SHEEHAN (ASB-7274-L69S)
                                       C. RICHARD HILL (ASB-0773-L72C)
                                       Counsel for Defendants

CAPELL & HOWARD, P.C.
Post Office Box 2069
Montgomery, AL 36102-2069
Email: bob.northcutt@chlaw.com
       allen.sheehan@chlaw.com
       rick.hill@chlaw.com

                                       /s/ Bart G. Harmon
                                       Bart G. Harmon (ASB-4157-R61B)
                                       Counsel for Defendants

Alabama Department of Corrections
Legal Division
PO Box 301501
Montgomery, AL 36130-1501
Bart.Harmon@doc.alabama.gov


                                          2
                         CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of December, 2018 I electronically filed
the foregoing with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to all counsel of record as follows:

Russell Rourke Ainsworth
Ruth Zemel Brown
Theresa Kleinhaus
Sarah Grady
Roshan Bala Keen
Rachel Brady
Megan C. Pierce
LOEVY & LOEVY
311 N. Aberdeen Third Floor
Chicago, IL 60607

Henry F. Sherrod, III
HENRY F. SHERROD, III, P.C.
119 South Court Street
P.O. Box 606
Florence, AL 35631-0606


                                       /s/ Robert F. Northcutt
                                       Of Counsel




                                          3
